Title: 26th.
From: Adams, John Quincy
To: 


       The students return, slowly. Cranch went back to Braintree last night. Clark arrived from Plymouth, where he left Sever and Fiske. Rain’d almost all the forenoon, and cleared up at about dinner time.
       Joseph Jackson of Brookline was 19 the 27th. of last October. His countenance is of a brown inexpressive cast, and his face is as perfect a blank, as his mind. His eyes are black, and always in an unmeaning stare. He is extremely dull of apprehension, and possesses no other talent, than that of pouring forth with profusion the language of Billingsgate. If I was called to point out the smallest genius in the Class, I should show him: if the most indolent and negligent student, he would be the man: but at the same time I must do him the justice to say he is not vicious; and when all the faults which a man has, may be attributed to nature, perhaps we ought not to find fault with him. Died. August. 1790.
      